The Chancellor
conversed with Louis McLane alone; and he in the presence of the Court, communicated [with] R. H. Bayard, *595James A. Bayard and Dr. Gillaspie. It was the desire of Mrs. Bayard that Dr. Gillaspie should be the guardian of Edward, and she had instructed him to choose the doctor; but the Chancellor desired Mr. McLane to inform those gentlemen that if Edward' chose Dr. Gillaspie, the Court would not approve of him. Dr. Gillaspie was already the agent of Mrs. Bayard, and was so much concerned by this agency both in the estates of the late James A. Bayard, and of Mr. Bassett, the father of Mrs. Bayard, that it seemed altogether improper that he should be entrusted with the estate of any of the wards, particularly if there should be any loss of their estates while they were in the hands of Mrs.. Bayard.
Petitions being presented, Edward Bayard chose his brothers,. Richard H. Bayard and James A. Bayard, to be his guardians, who were approved and appointed by the Court. Samuel Spachman of Philadelphia, merchant, and George Gillaspie, physician, sureties for said guardians. Bond in $50,000.
Richard H. Bayard was appointed guardian of Mary Jane' Bayard. The said S. Spachman and G. Gillaspie, and James A. Bayard were sureties for R. H. Bayard. Bond in $50,000.
James A. Bayard was appointed guardian of Henry M. Bayard., Spachman and Gillaspie and Richard H. Bayard were his sureties. Bond in $50,000.